Citation Nr: 0005172	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to June 
1945.  He died on January [redacted], 1997.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO) which denied entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
January 1997 of lung carcinoma, due to or as a consequence of 
pneumonia.  Other significant conditions contributing to 
death but not related to the underlying cause included 
coronary artery disease, and severe peripheral vascular 
disease.

2.  During the veteran's lifetime, service connection was 
established for shell fragment wounds of the right and left 
scapular and right and left thigh at a 50 percent combined 
rating.  

3.  Lung carcinoma was not manifested during service or 
within one year of separation from service, and there is no 
competent medical evidence that shows a nexus between the 
veteran's lung carcinoma and shell fragment wounds and his 
period of active service.

4.  There is no competent medical evidence that shows that 
the veteran's death was caused, hastened or substantially and 
materially contributed to, by a disability of service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question for the Board in determining cause of 
death benefits is whether the appellant has presented a well-
grounded claim.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a cause of death claim, the determinative issue is whether 
the cause of the veteran's death can be linked to a 
disability of service origin.  Because this issue involves an 
opinion regarding medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 504 (1995).

After the veteran died on January [redacted], 1997, the appellant, 
the veteran's widow, submitted a claim for entitlement to 
service connection for the cause of the veteran's death.  
Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated in service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principle cause of death 
if it singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability is a contributory cause of death if it contributed 
substantially or materially, combined with other causes, and 
aided or lent assistance toward death.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § , 3.303.  Under the 
provisions regarding certain chronic diseases, if the 
condition was manifest to a compensable degree within one 
year of the veteran's discharge from service, it may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The death certificate shows that the veteran died at his home 
as a result of lung carcinoma due to pneumonia.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause of death, were coronary 
artery disease and severe peripheral vascular disease.  
During the veteran's lifetime, service connection was 
established for shell fragment wounds right and left scapular 
and right and left thigh for a combined rating of 50 percent.  

The appellant contends that the veteran's shrapnel wounds in 
1944 and amputation of his right leg in 1996 contributed to 
his death.  That contention is not supported by the medical 
evidence of record.  Neither the death certificate, nor 
private medical records from Hackensack Medical Center, where 
the veteran was last treated, include an opinion that the 
veteran's service-connected shell fragment wounds contributed 
in any way to the cause of his death.  

The service and post-service medical records show no evidence 
of lung carcinoma during or proximate to service, nor is 
there any medical evidence that links lung carcinoma to 
service, and it is not contended otherwise.

As the question of whether the veteran's death was caused, 
hastened or substantially and materially contributed to, by 
disabilities of service origin can only be resolved by a 
person competent to make medical judgments, and no medical 
opinion to that effect has been submitted, the Board finds 
that the appellant has not met her initial burden of 
submitting evidence of a well-grounded claim for service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310.  

The appellant has failed to submit evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death; therefore, the VA has no obligation to 
assist her in the development of her claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the appellant's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a); See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
nothwithstanding, the Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to well ground her claim, and as an explanation as to why her 
current attempt fails.



ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RAYMOND F. FERNER
	Member, Board of Veterans' Appeals

 

